Exhibit 99.1 JOINT PRESS RELEASE Faneuil, Inc. ALJ Regional Holdings, Inc. Hampton, VA New York, NY ALJ REGIONAL HOLDINGS, INC. ANNOUNCES FANEUIL’S CLOSING OF THE ACQUISITION OF THE BPO AND CONTACT CENTER OPERATIONS FROM VERTEX BUSINESS SERVICES LLC NEW YORK, NY and HAMPTON, VA, May 26, 2017 – Faneuil, Inc., a wholly owned subsidiary of ALJ Regional Holdings, Inc. (Nasdaq: ALJJ), today announced the closing of the acquisition of the BPO and contact center operations from Vertex Business Services LLC.
